United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2519
                                   ___________

David Staszak,                       *
                                     *
                 Appellant,          * Appeal from the United States
                                     * District Court for the District
     v.                              * of Minnesota.
                                     *
Donald Romine, Sued as Donald S.     *     [UNPUBLISHED]
Romine, Warden,                      *
                                     *
                 Appellee.           *
                                ___________

                             Submitted: June 19, 2000

                                 Filed: June 29, 2000
                                  ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       While serving his sentence for a drug-related crime, David Staszak agreed to
participate in a drug abuse treatment program, the successful completion of which
would make him eligible for early release under 18 U.S.C. § 3621(e)(2)(B). Staszak
completed the institutional component of the treatment program, was notified that he
would receive a six-month reduction in sentence under § 3621(e) if he successfully
completed the program's community transition component, and was then transferred to
a halfway house where he also participated in a work release program. After the
Government alleged Staszak had been involved in criminal activity while on work
release, Staszak was returned to a secure facility and his § 3621(e) early release date
was rescinded for failure to complete the drug treatment program. Staszak filed a
petition for writ of habeas corpus, alleging his liberty interests under the Due Process
Clause were violated when he was removed from the halfway house and the work
release program and when his early release date was rescinded. The district court
denied Staszak's petition, and Staszak now appeals.

       Having carefully reviewed the parties' briefs and the record, we affirm the denial
of Staszak's petition for writ of habeas corpus. First, Staszak's placement at the
halfway house and his participation in the "work release program did not provide the
sort of substantial freedom that gives rise to a liberty interest inherent in the Due
Process Clause," Callender v. Sioux City Residential Treatment Facility, 88 F.3d 666,
668 (8th Cir. 1996), and "revocation of [Staszak's halfway house placement and his]
work release program was not an atypical or significant deprivation" of his liberty
interests, id. at 669; accord Sandin v. Conner, 515 U.S. 472, 484 (1995) (question is
whether deprivation "imposes atypical and significant hardship on the inmate in relation
to the ordinary incidents of prison life"). Second, Staszak's early release date was
conditioned on completion of both the institutional and community transition
components of the drug treatment program, conditions Staszak failed to satisfy. Thus,
as the magistrate judge stated in his report and recommendation adopted by the district
court, Staszak "did not have a liberty interest in his [§ 3621(e)] provisional release date,
and he suffered no deprivation of due process rights as a result of rescission of his early
release." See Zacher v. Tippy, 202 F.3d 1039, 1041 (8th Cir. 2000) ("language of
section 3621(e)(2)(B) is permissive, stating that the Bureau [of Prisons] 'may' grant
early release, but not guaranteeing eligible inmates early release").

       We affirm. See 8th Cir. R. 47B.




                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-